Citation Nr: 1231382	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to May 1968.  This matter came to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  This matter was remanded in September 2011.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran had active service in the Republic of the Vietnam.

2.  It is presumed that diabetes mellitus, type II, manifested during active service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

The Veteran alleges entitlement to service connection for diabetes mellitus, type II, based on exposure to Agent Orange while in Vietnam. 

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006).

Here, the evidence of record demonstrates a diagnosis of diabetes mellitus, type II.  Accordingly, the crux of this appeal is whether the Veteran had Vietnam service.  

The Veteran's SPRs demonstrate that he served aboard the USS Independence which was in the official waters of Vietnam in 1965.

The Veteran has asserted that although the USS Independence did not serve in the inland waterways of Vietnam or dock at the coast of Vietnam, his duties as a stock/control clerk required that he go to Da Nang and Cam Rahn Bay to obtain supplies for aircraft aboard the ship.  He provided testimony that approximately six to ten times he was sent to the bases in Vietnam to talk to mechanics about various parts that were needed aboard ship and bring the parts back.  He has asserted that he traveled from the ship to the bases in Vietnam via utility helicopters or other aircraft aboard the ship known as carrier onboard delivery (CODs). 

In May 2004 correspondence from Captain PCA, he stated that he was a COD pilot during his tour on the USS Independence, although not during the Veteran's Vietnam tour.  Captain PCA explained that as a COD pilot on the USS Independence, he often carried supply personnel to various bases to obtain spare parts not available through the regular supply system.  Based on his personal experience and personal knowledge of the Veteran, Captain PCA stated that he had no doubt that the Veteran went ashore in Vietnam on the COD to search for parts needed and not available onboard the USS Independence, noting that this was a common experience for people involved with parts acquisition.  

In May 2011 correspondence, DDD stated that he served with the Veteran on the USS Independence.  His work station was in the S-6 Division, Aviation Supply, in charge of the flight clothing storage locker.  He stated that his job was to issue and dress the air wing along with flight crews in flight suits and any and all related gear.  DDD asserted that he issued the Veteran a flight suit along with related gear for his travels off the USS Independence during cruise off the coast of Vietnam in 1965.  DDD never witnessed any departures off the carrier but verified that the Veteran was dressed to go, and it was common knowledge that the Veteran was designated as the sailor to go and was missing from the Division on different occasions.  

In January 2012, the Naval History and Heritage Command provided command histories from the USS Independence dated May 1965 through January 1966.  The records reflect that the USS Independence served in the South China Sea from June 28 to August 10, 1965 and from August 24 to September 21, 1965, and was in Subic Bay, Republic of the Philippines in August 1965.  From May to December 1965, the USS Independence flew 2,276 non-combat sorties which include test flights, logistic flights, liaison flights, over-head tankers, FORCE CAP, training flights and carqual flights.  

The Board finds that the evidence of record supports a finding of presumptive service connection for diabetes mellitus, type II.  As noted above, there is a current diagnosis of diabetes mellitus, type II.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the Board finds that, resolving all reasonable doubt in favor of the Veteran, he stepped foot in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas, 20 Vet. App. 257.  The Veteran provided competent evidence that he stepped foot in Vietnam multiple times while serving aboard the USS Independence.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  The Board finds this evidence highly credible based on the Veteran's hearing demeanor and the consistency of his assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, the Veteran's SPRs demonstrate he served on the USS Independence in 1965 while it was deployed in the waters offshore Vietnam.  Likewise, the testimony from DDD and PCA tend to corroborate his assertions that as part of his duties he went ashore aboard a COD to secure parts.  Likewise, non-combat sorties during the period the Veteran served aboard the USS Independence are verified in the command histories.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the Veteran had service in the Republic of Vietnam.  Due to such service, it is presumed that his diabetes mellitus, type II, manifested in service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for diabetes mellitus, type II.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


